TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 19, 2013



                                       NO. 03-11-00836-CR


                               William Henry Zientek, Appellant

                                                  v.

                                   The State of Texas, Appellee




            APPEAL FROM COUNTY COURT OF MILAM COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the written motion of the appellant to dismiss the appeal

and the same being considered, because it is the opinion of this Court that the same should be

granted: it is ORDERED, ADJUDGED and DECREED by the Court that the appellant be

allowed to withdraw his notice of appeal and that the appeal be dismissed; that the appellant pay

all costs relating to this appeal; and that this decision be certified below for observance.